 



EXHIBIT 10.3
eFUNDS CORPORATION
2006 ANNUAL INCENTIVE PLAN
     1. Establishment. On February 16, 2006 the Board of Directors of eFunds
Corporation approved an incentive plan for executives as described herein, which
plan shall be known as the “eFunds Corporation Annual Incentive Plan.” This Plan
shall be submitted for approval by the stockholders of eFunds Corporation at the
2006 Annual Meeting of Stockholders. This Plan shall be effective as of
January 1, 2006, subject to its approval by the stockholders, and no benefits
shall be issued pursuant hereto unless and until after this Plan has been so
approved.
     2. Purpose. The purpose of this Plan is to advance the interests of eFunds
Corporation and its stockholders by attracting and retaining key employees and
by stimulating the efforts of such employees to contribute to the continued
success and growth of the business of the Company. This Plan is further intended
to provide employees with an opportunity to increase their ownership of eFunds’
common stock and to thereby increase their personal interest in the long-term
success of the Company in a manner designed to increase stockholder value.
     3. Definitions. When the following terms are used herein with initial
capital letters, they shall have the following meanings:
     3.1. Achievement Percentage — a percentage (or a range of percentages),
which may be greater or less than 100%, that will result from the Company’s
performance against each Performance Factor set for a Participant during a
Performance Period. Such percentages shall be determined by the Committee with
respect to each Performance Factor applicable to a Participant in a given
Performance Period. Following the conclusion of the Performance Period, the
Committee shall determine the Achievement Percentage for each Performance Factor
based on the performance of the Company for that Period.
     3.2. Base Salary — The amount of base salary received by a Participant
during a Performance Period, as determined by the Committee. In the discretion
of the Committee, a Participant’s base salary may be annualized or set at the
Participant’s base salary as of the last day of the Performance Period.
     3.3. Committee — the Compensation Committee of the Board of Directors of
eFunds or another committee consisting of members of the Board of Directors of
eFunds appointed from time to time by the Board of Directors. The Committee
shall be composed of not fewer than such number of directors as shall be
required to permit grants and awards made under this Plan to satisfy the
requirements of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934 (the “1934 Act”), as amended, or any
successor rule or regulation (“Rule 16b-3”). Each member of the Committee shall
be a “Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.
     3.4. Code — the Internal Revenue Code of 1986, as it may be amended from
time to time, and any proposed, temporary or final Treasury Regulations
promulgated thereunder.
     3.5. Common Stock — the common stock, par value $.01 per share, of eFunds.
     3.6. Company — eFunds Corporation, a Delaware corporation, together with
its subsidiaries or affiliates, whether now or hereafter established.

 



--------------------------------------------------------------------------------



 



     3.7 eFunds — eFunds Corporation, a Delaware corporation
     3.8. Executives — all Participants for a given Performance Period
designated by the Committee as “Executives” for purposes of this Plan. The
Committee shall designate as Executives all Participants it reasonably believes
may be “named executive officers” under Rule 402 promulgated under the 1934 Act
for that Performance Period.
     3.9. Other Participants — all Participants for a given Performance Period
who are not designated as “Executives” by the Committee for such Performance
Period.
     3.10. Participants — the employees of the Company who are designated by the
Committee as Participants in this Plan. Directors of the Company who are not
also employees of the Company are not eligible to participate in this Plan.
Participants shall be designated as either Executives or Other Participants by
the Committee as provided in Section 4.3 below.
     3.11. Performance Factor — the performance goals selected by the Committee
for each Participant with respect to each Performance Period. The performance
goals selected by the Committee for Executives shall be based solely upon the
attainment of one or more objective performance criteria selected by the
Committee in connection with the grant of an award hereunder. In the case of
Other Participants, such performance goals need not be objective and may be
based on such business criteria as the Committee may determine to be appropriate
and may include financial and nonfinancial performance goals that are linked to
such individual’s business unit, the Company as a whole or to such individual’s
areas of responsibility. The objective performance goals for Executives shall be
based solely on one or more of the following business criteria, which may apply
to the individual in question, an identifiable business unit or the Company as a
whole, and on an annual or other periodic or cumulative basis: sales or
revenues, cost of sales, margins, income (including operating income), selling,
general and administrative expense levels, other income (expense), effective tax
rates, current ratios or other measures of liquidity, capital expenditures,
transaction volumes or hours billed, system availability rates, cash flow, stock
price, market share, earnings (on either a net or per share basis), earnings
before any one or more of the following: (i) interest expense and/or income,
(ii) taxes, (iii) depreciation and (iv) amortization, return on equity or costs,
return on invested or average capital employed, cumulative total return to
stockholders (in each case, whether compared to pre-selected peer groups or
not). In evaluating the performance of the Company against such criteria, the
Committee shall have the discretion to adjust the Company’s reported results to
eliminate or include the effect of acquisitions, dispositions, special charges
or other one-time or non-recurring items.
     3.12. Performance Period — each consecutive twelve-month period commencing
on January 1 of each year during the term of this Plan and any additional
periods, each of which must be at least twelve months long, designated by the
Committee.
     3.13. Plan — this eFunds Corporation Annual Incentive Plan.
     3.14 Restricted Stock Units — Restricted Stock Units, as defined in the
Stock Incentive Plan.
     3.15 Stock Incentive Plan — The eFunds Corporation 2006 Stock Incentive
Plan, as the same may be amended from time to time, or any successor or
substitute plan providing for equity-based awards that has been approved by the
stockholders of eFunds.

2



--------------------------------------------------------------------------------



 



     3.16 Target Award — a dollar amount, typically expressed as a percentage of
a Participant’s Base Salary, which percentage may be greater or less than 100%,
determined by the Committee with respect to each Participant for each
Performance Period.
     4. Administration.
     4.1. Power and Authority of Committee. This Plan shall be administered by
the Committee. The Committee shall have full power and authority, subject to all
the applicable provisions of this Plan and applicable law, to (a) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
deems necessary or advisable for the proper administration of this Plan,
(b) construe, interpret and administer this Plan and any instrument or agreement
relating to this Plan, (c) determine, from time to time, whether shares of
Common Stock and/or Restricted Stock Units will be made available to a
Participant in this Plan and (d) make all other determinations and take all
other actions necessary or advisable for the administration of this Plan. Unless
otherwise expressly provided in this Plan, each determination made and each
action taken by the Committee pursuant to this Plan or any instrument or
agreement relating to this Plan shall be (x) within the sole discretion of the
Committee, (y) may be made at any time and (z) shall be final, binding and
conclusive for all purposes on all persons, including, but not limited to,
Participants and their legal representatives and beneficiaries, and employees of
the Company.
     4.2 Delegation. The Committee may delegate its powers and duties under this
Plan to one or more officers of the Company or a committee of such officers,
subject to such terms, conditions and limitations as the Committee may establish
in its sole discretion; provided, however, that the Committee shall not delegate
its power (a) to make determinations regarding officers or directors of the
Company who are subject to Section 16 of the 1934 Act or (b) in such a manner as
would cause this Plan not to comply with the provisions of Section 162(m) of the
Code.
     4.3. Determinations made prior to each Performance Period. On or before the
90th day of each Performance Period, the Committee shall:
          (a) designate all Participants (including designation as Executives or
Other Participants) for such Performance Period;
          (b) establish a Target Award for each Participant and the portions of
that Target Award related to each Performance Factor applicable to that
Participant; and
          (c) for each Performance Factor, determine the Achievement Percentage
or range of Achievement Percentages that will result from the performance of the
Company against each Performance Factor.
     For example, the Committee may establish a Target Award equal to 50% of a
Participant’s Base Salary, with one-half of such Award dependant upon a
Performance Factor related to the Company’s revenues during the Performance
Period and one-half dependant upon a Performance Factor related to the Company’s
earnings for such Period. The Committee would then establish Achievement
Percentages for each of the Performance Factors based on the Company’s revenues
and earnings for the Performance Period (i.e. 0% if the Company’s revenues did
not exceed $X, 100% if the Company’s revenues exceeded $Y and 200% if the
Company’s revenues exceeded $Z).

3



--------------------------------------------------------------------------------



 



     4.4. Certification. Following the close of each Performance Period and
prior to payment of any amount to any Participant under this Plan, the Committee
must certify which of the applicable Performance Factors for that Performance
Period were achieved and determine the appropriate Achievement Percentage for
each such Factor. The Committee must also certify as to the attainment of all
other factors upon which any payments to a Participant for that Performance
Period are to be based.
     4.5. Stockholder Approval. The material terms of this Plan shall be
disclosed to and approved by stockholders of the Company in accordance with
Section 162(m) of the Code. No amount shall be paid to any Participant under
this Plan unless such stockholder approval has been obtained.
     5. Incentive Payment.
     5.1. Formula. Subject to Section 5.2, each Participant shall receive an
incentive payment for each Performance Period in an amount not greater than the
sum of each portion of the Target Award related to a Performance Factor that was
achieved in the Performance Period, with each Performance Factor that was
achieved being multiplied by the relevant Achievement Percentage.
     For example, in the example described in Section 4.3, if the Company
achieved revenues of $Y during the Performance Period but did not make the
minimum earnings target, the Participant would receive an incentive payment
equal to 50% of his or her Target Award, or 25% of his or her Base Salary.
     5.2. Limitations.
          (a) Discretionary Increase or Reduction. The Committee shall retain
sole and absolute discretion to increase or reduce the amount of any incentive
payment otherwise payable to any Participant under this Plan; provided, however,
that the Committee may not increase the payment to any Executive for any
Performance Period.
          (b) Employment Status. Except as otherwise provided by the Committee,
a Participant who is employed by the Company as of the last day of a Performance
Period but whose employment is terminated by the Company for reasons other than
cause or poor performance or due to the death or “disability” (as defined by the
provisions of the long-term disability plan of the Participant’s employer) prior
to the date of payment of awards related to such Performance Period shall remain
eligible to receive an incentive payment under this Plan for such Performance
Period. Persons who are so employed but who resign or whose employment is
terminated by the Company for cause or poor performance prior to the payment of
incentive awards in respect of such Performance Period shall not be eligible to
receive an incentive payment under this Plan for such Period. Incentive payments
made under this Plan in respect of Participants who are deceased shall be made
in accordance with the Participant’s will, the applicable laws of descent and
distribution or any beneficiary election made by the Participant in accordance
with Section 6.2.
          (c) Maximum Payments. No Participant shall receive a payment under
this Plan for any Performance Period in excess of $2.0 million (including the
amount of any premium received by reason of an election made pursuant to
Section 6.1).
     6. Benefit Payments.
     6.1. Time and Form of Payments. If sufficient shares of Common Stock are
available for issuance under the Stock Incentive Plan for such purpose, the
Committee may elect to allow Participants to receive all or part of any benefits
which may be paid to them under this Plan in the form of Common Stock or
Restricted Stock Units. If no such election is made, all

4



--------------------------------------------------------------------------------



 



benefits payable under this Plan shall be paid in cash. If this option is made
available to one or more Participants, prior to a date specified by the
Committee but in no event later than the 90th day of a Performance Period, each
eligible Participant shall elect whether to receive any benefits which may be
paid to them under this Plan in respect of such Performance Period in cash or in
the form of shares of Common Stock or Restricted Stock Units (whichever is made
available by the Committee to such Participant in the Committee’s sole
discretion), or any combination thereof. Participants who are to receive some
percentage of their incentive payment in the form of cash shall be entitled to
elect to defer such receipt in accordance with the terms of any deferred
compensation plan in effect at the time and applicable to such cash payment. In
the event a Participant is to receive some percentage of their incentive payment
in the form of cash, such cash incentive shall, subject to any deferred
compensation election, be paid as soon as administratively feasible after the
Committee has made the certifications provided for in Section 4.4 above and
determined the amount of such Participant’s incentive payment payable under this
Plan. In the event that an eligible Participant chooses to receive a portion of
their incentive payment in the form of shares of Common Stock or Restricted
Stock Units in lieu of cash (with the amount of cash so foregone being herein
referred to as the “Share Dollar Amount”), the Participant shall be entitled to
receive shares of Common Stock or Restricted Stock Units, or a combination
thereof (whichever option is made available by the Committee), having a fair
market value on the date of issuance (as determined in accordance with the terms
of the Stock Incentive Plan) of up to 125% of the Share Dollar Amount, with the
amount of any such premium being determined by the Committee. Any such shares or
Restricted Stock Units shall be issued or awarded under the Stock Incentive Plan
promptly after the Committee has made the certifications provided for in
Section 4.4 above and otherwise determined the amount of the Participant’s
incentive payment payable under this Plan.
     In the event an eligible Participant elects to receive some percentage of
their incentive payment in the form of shares of Common Stock or Restricted
Stock Units, all or part of such shares or Restricted Stock Units may be made
subject to such forfeiture rights, vesting requirements and transfer
restrictions as may be established by the Committee in the exercise of its sole
discretion. Shares and Restricted Stock Units issued pursuant to this Plan shall
not be counted towards the 1,000,000-share award limitation provided for in
Section 4(d) of the Stock Incentive Plan. Any Restricted Stock Units issued
pursuant to this Section 6.1 must be settled in accordance with the requirements
of Section 409A of the Code (or any successor provision).
     6.2. Nontransferability. Except as otherwise determined by the Committee,
no right to any incentive payment hereunder, whether payable in cash or other
property, shall be transferable by a Participant otherwise than by will or by
the laws of descent and distribution; provided however, that if so determined by
the Committee, a Participant may, in the manner established by the Committee
designate a beneficiary or beneficiaries to receive any cash or property payable
to such Participant hereunder following the death of the Participant. No right
to any incentive payment hereunder may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company.
     6.3. Tax Withholding. In order to comply with all applicable federal or
state income, social security, payroll, withholding or other tax laws or
regulations, the Committee may establish such policy or policies as it deems
appropriate with respect to such laws and regulations, including without
limitation, the establishment of policies to ensure that all applicable federal
or state income, social security, payroll, withholding or other taxes, which are
the sole and absolute responsibility of the Participant, are withheld or
collected from such Participant. In order to assist a Participant in paying all
or part of the federal and state taxes to be withheld or collected upon receipt
or payment of (or the lapse of restrictions relating to) an incentive payment
payable hereunder, the Committee, in its sole discretion and subject to such
additional terms and conditions as it may adopt, may permit the Participant to
satisfy such tax obligation by (a) electing to have the Company withhold a
portion of the shares of Common Stock otherwise to be delivered upon payment of
(or the lapse of restrictions relating to) an incentive payment

5



--------------------------------------------------------------------------------



 



hereunder with a fair market value equal to the amount of such taxes or
(b) delivering to the Company shares of Common Stock with a fair market value
equal to the amount of such taxes.
     7. Amendment and Termination; Adjustments. Except to the extent prohibited
by applicable law and unless otherwise expressly provided in this Plan:
          (a) Amendments to this Plan. The Board of Directors of the Company may
amend, alter, suspend, discontinue or terminate this Plan, without the approval
of the stockholders of the Company, except that no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval, would violate the rules or regulations of the National Association of
Securities Dealers, Inc. or any securities exchange that are applicable to the
Company.
          (b) Waivers of Incentive Payment Conditions or Rights. The Committee
may waive any conditions or rights of the Company with respect to any incentive
payment hereunder, prospectively or retroactively.
          (c) Limitation on Amendments to Incentive Payment Rights. Neither the
Committee nor the Company may amend, alter, suspend, discontinue or terminate
any rights of any Participant to an incentive payment without the consent of
such Participant (or such Participant’s beneficiaries), except as otherwise
herein provided.
          (d) Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan in the manner and to the extent it shall deem
desirable to carry this Plan into effect.
     8. Miscellaneous.
     8.1. Effective Date. This Plan shall be deemed effective, subject to
stockholder approval, as of January 1, 2006.
     8.2. Term of this Plan. Unless this Plan shall have been discontinued or
terminated, this Plan shall terminate on December 31, 2010. No right to receive
an incentive payment shall be granted after the termination of this Plan.
However, unless otherwise expressly provided in this Plan, any right to receive
an incentive payment theretofore granted may extend beyond the termination of
this Plan, and the authority of the Board of Directors and the Committee to
amend or otherwise administer this Plan shall extend beyond the termination of
this Plan.
     8.3. Headings. Headings are given to the Sections and subsections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.
     8.4. Applicability to Successors. This Plan shall be binding upon and inure
to the benefit of the Company and each Participant, the successors and assigns
of the Company, and the beneficiaries, personal representatives and heirs of
each Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest (except to the extent modified by
the terms of the Stock Incentive Plan with respect to any shares of Common Stock
or Restricted Stock Units issued under Section 6.1 hereof).
     8.5. Employment Rights and Other Benefit Programs. The provisions of this
Plan shall not give any Participant any right to be retained in the employment
of the Company. In the absence of any specific written agreement to the
contrary, this Plan shall not affect any right of the Company to terminate, with
or without cause, any Participant’s employment at any time. This Plan shall not
replace any contract of employment between the Company and any Participant, but
shall be considered a supplement thereto. This Plan is in addition to, and not
in lieu of, any other

6



--------------------------------------------------------------------------------



 



employee benefit plan or program in which any Participant may be or become
eligible to participate by reason of employment with the Company. No
compensation or benefit awarded to or realized by any Participant under this
Plan shall be included for the purpose of computing such Participant’s
compensation under any compensation-based retirement, disability, or similar
plan of the Company unless required by law or otherwise provided by such other
plan.
     8.6. No Trust or Fund Created. This Plan shall not create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and a Participant or any other person. To the extent that
any person acquires a right to receive payments from the Company pursuant to
this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.
     8.7. Governing Law. The validity, construction and effect of this Plan or
any incentive payment payable under this Plan shall be determined in accordance
with the laws of the State of Delaware.
     8.8. Severability. If any provision of this Plan is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of this Plan, such provision shall be
stricken as to such jurisdiction, and the remainder of this Plan shall remain in
full force and effect.
     8.9. Qualified Performance-Based Compensation. All of the terms and
conditions of this Plan shall be interpreted in such a fashion as to qualify all
compensation paid hereunder as “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code.

7